Citation Nr: 0840980	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  04-08 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the legs claimed as Lyme disease, right calf.

2.  Entitlement to service connection for seborrheic 
dermatitis.

3.  Entitlement to service connection for a skin disorder of 
the feet to include tinea pedis and pedal eczema.

4.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, secondary to 
diabetes mellitus.

5.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a bilateral hip 
condition.

6.  Entitlement to service connection for a bilateral hip 
condition.

7.  Whether new and material evidence has been submitted to 
reopen a service connection claim for bilateral hearing loss.

8.  Entitlement to service connection for an ear condition to 
include bilateral hearing loss and otitis media.

9.  Whether new and material evidence has been submitted to 
reopen a service connection claim for an eye condition to 
include macular degeneration and dry eyes.

10.  Entitlement to service connection for an eye condition 
to include Thygeson's keratosis, macular degeneration, and 
dry eyes.

11.  Entitlement to concurrent receipt of military retired 
pay and VA service-connected disability compensation for left 
shoulder bursitis.

12.  Entitlement to concurrent receipt of military retired 
pay and VA service-connected disability compensation for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel



INTRODUCTION

The veteran had active military service from July 1964 to 
April 1967, April 1971 to June 1977, and August 1989 to 
October 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In March 2003, the 
RO denied service connection for seborrheic dermatitis, Lyme 
disease right calf, Thygeson's keratosis, bilateral hearing 
loss, and pedal eczema.  The RO reopened the service 
connection claim for bilateral hearing loss finding that new 
and material evidence had been submitted, but denied the 
claim on the merits.  In September 2004, the RO denied 
service connection for a right hip disability and macular 
degeneration, finding that the veteran had not submitted new 
and material evidence to reopen the claims, and denied change 
of era of occurrence for lumbosacral strain with degenerative 
joint disease and left shoulder bursitis.  The RO denied 
service connection for peripheral neuropathy of the bilateral 
upper extremities and confirmed the denial of service 
connection for a right hip condition based on new and 
material evidence in May 2005.  The RO confirmed the denials 
for era of occurrence for the lumbar spine and left shoulder, 
new and material evidence for both right and left hip 
conditions, and new and material evidence for macular 
degeneration and an eye condition (claimed as dry eye) in 
September 2006.  Irrespective of the RO's actions, the Board 
must decide whether the veteran has submitted new and 
material evidence to reopen the claims of service connection 
for bilateral hearing loss, a bilateral hip condition, 
macular degeneration, and an eye condition (claimed as dry 
eye).  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In October 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Board video conference hearing at the 
RO.  A transcript of the hearing is of record.

The issues have been changed as reflected on the cover page 
based on testimony provided by the veteran and the medical 
evidence of record.

Service connection claims for peripheral neuropathy of the 
bilateral lower extremities also were appealed to the Board 
but the RO granted these claims in July 2008 and they are not 
in an appellate status at this time.

The issues of service connection for skin disorder of the 
legs claimed as Lyme disease, bilateral hips, an ear 
condition to include bilateral hearing loss and otitis media, 
and an eye condition to include Thygeson's keratosis, macular 
degeneration, and dry eyes are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record shows multiple in-service findings of 
seborrheic dermatitis and continuous post-service treatment 
for seborrheic dermatitis since approximately two years after 
service.

2.  The record shows in-service findings of tinea pedis and 
post-service findings of tinea pedis since one year after 
service.

3.  The record shows in-service complaints of tingling and 
cold sensation in the hands, a present diagnosis of diabetes 
mellitus that is service-connected, and a medical finding of 
diabetic neuropathy of the upper extremities, which is the 
most probative medical opinion of record.

4.  The RO denied service connection claims for a bilateral 
hip disability, bilateral hearing loss, and an eye condition 
in March 1999.  The veteran did not appeal these decisions 
and they are now final.

5.  Evidence received since the March 1999 decisions is not 
cumulative and raises a reasonable possibility of 
substantiating the service connection claims for a bilateral 
hip condition, bilateral hearing loss, and an eye condition.

6.  Resolving all doubt, the veteran's left shoulder 
disability was incurred during combat.

7.  The record shows that the veteran's lumbosacral strain 
was not incurred during combat.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
seborrheic dermatitis are met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.102, 3.303 (2007).

2.  The criteria for entitlement to service connection for 
tinea pedis of the bilateral feet are met. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.102, 3.303 (2007).

3.  The criteria for entitlement to service connection for 
peripheral neuropathy of the bilateral upper extremities 
secondary to service-connected diabetes mellitus are met. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2007).

4.  New and material evidence has been received since the 
March 1999 RO decision and the service connection claim for a 
bilateral hip condition is reopened. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

5.  New and material evidence has been received since the 
March 1999 RO decision and the service connection claim for 
bilateral hearing loss is reopened. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

6.  New and material evidence has been received since the 
March 1999 RO decision and the service connection claim for 
an eye condition is reopened. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

7.  The criteria for entitlement to concurrent receipt of 
military retired pay and VA service-connected disability 
compensation for left shoulder bursitis are met. 10 U.S.C.A. 
§ 1413a (West Supp. 2007); 38 U.S.C.A. §§ 5304(a)(1), 5305 
(West Supp. 2007); 38 C.F.R. §§ 3.102, 3.750 (2007).

8.  The criteria for entitlement to concurrent receipt of 
military retired pay and VA service-connected disability 
compensation for lumbosacral strain are not met. 10 U.S.C.A. 
§ 1413a (West Supp. 2007); 38 U.S.C.A. §§ 5304(a)(1), 5305 
(West Supp. 2007); 38 C.F.R. §§ 3.102, 3.750 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The veteran's claims for entitlement to service connection 
for seborrheic dermatitis, tinea pedis of the bilateral feet, 
and peripheral neuropathy of the bilateral upper extremities 
secondary to service-connected diabetes mellitus, new and 
material evidence to reopen service connection claims for a 
bilateral hip condition, bilateral hearing loss, and an eye 
condition, and entitlement to concurrent receipt of military 
retired pay and VA service-connected disability compensation 
for the left shoulder bursitis have been considered with 
respect to VA's duty to notify and assist.  Given the 
favorable outcomes noted below, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).

II.  Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Seborrheic dermatitis 

The veteran testified that he had seborrheic dermatitis in 
service in Vietnam on his scalp, eyebrows, and nose and that 
he used cream.  

The service medical records show multiple findings of skin 
disorders.  A March 1970 medical record shows the veteran had 
a rash on his head.  A January 1972 medical record shows a 
diagnosis of seborrheic dermatitis.  A June 1977 medical 
record shows a small sebaceous cyst on the right scapula on 
the back.  In July 1990, a medical record shows a finding of 
actinic keratosis on the cheek.  A September 1992 medical 
record shows a finding of contact dermatitis.  A February 
1994 medical record shows a left wrist rash.

Less than two years after service, a January 2000 VA 
dermatology clinic record shows an assessment of seborrheic 
dermatitis and a prescription for shampoo and cream.  The 
veteran had complaints of "dandruff" between the eye brows, 
sides of the nose, and edges of the scalp.  On objective 
evaluation, he had slightly erythematous scaly patches on the 
glabella and around the hairline on the face.  A December 
2000 VA medical record notes the eyebrows had some flakes 
with some redness.  The assessment was atopic dermatitis.

Private medical records dated from November 2001 to December 
2001 note continued findings of seborrheic dermatitis.

A May 2004 VA examination report notes the in-service 
findings of seborrheic dermatitis after Vietnam and the 
current diagnoses of mild seborrhea of the scalp.  A 
September 2004 VA dermatology record shows a continued 
finding of seborrheic dermatitis, as does a January 2005 
private medical record and August 2005 VA medical record.

As the record shows multiple in-service findings of 
seborrheic dermatitis and continuous treatment for seborrheic 
dermatitis since two years after service, service connection 
for seborrheic dermatitis is warranted.  See 38 C.F.R. 
§§ 3.102, 3.303.

Skin disorder of the feet to include tinea pedis and pedal 
eczema

The veteran seeks service connection for a skin disorder of 
the feet, which he describes as eczema.  He noted that he 
presently uses a salve on his feet.  

The service medical records show findings of tinea pedis in 
March 1973, April 1976, and July 1990.  A December 1993 
medical record shows macerated web spaces on the left foot.  

A little more than one year after service, a December 1999 VA 
medical record shows complaints of "jungle rot" since 
Vietnam.  Within two years after discharge from service, a 
January 2000 VA medical record shows an assessment of tinea 
pedis. Creams were recommended.  A June 2003 VA medical 
record shows onychomycosis right hallux.  A May 2004 VA 
examination report notes the in-service treatment for 
Athlete's foot and a present finding of tinea pedis and 
onychomycosis.  In April 2008, a VA podiatry record shows 
bilateral onychomycosis.

The record shows in-service findings of tinea pedis and 
current findings of tinea pedis since one year after service.  
Based on this evidence, service connection for tinea pedis is 
warranted.  See 38 C.F.R. §§ 3.102, 3.303.
Peripheral neuropathy of the bilateral upper extremities

The veteran testified that he first noticed the peripheral 
neuropathy of his upper extremities at Camp Doha in Kuwait in 
July 1991.  He reported that his right hand goes numb and he 
gets a really cold tingling sensation and drops things.  

In addition to direct service connection, service connection 
can be granted on a secondary basis.  Except as provided in 
38 C.F.R. § 3.300(c), disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

The veteran is service-connected for diabetes mellitus, which 
was first diagnosed in 1994.  
 
The service medical records show complaints of right hand 
stiffness in October 1992 and tingling hands in January 1996.  
An August 1994 medical record shows they were unable to rule 
out ulnar neuropathy and noted that the veteran could not 
tolerate an electromiographic study.  In January 1998, a 
medical record shows complaints of intermittent cold 
sensation and pins and needles in the hand for several years.  
His fingers stiffened in cold weather.  Possible right ulnar 
radiculopathy was noted.

After service, August 2000 VA electromiographic and nerve 
conduction studies were normal in the bilateral upper 
extremities.  A January 2004 VA medical record shows 
complaints that the pinky finger on the right hand was numb.  
The veteran had a strong bilateral hand grasp and positive 
circulation motion sensation.  His radial pulse was 2+ 
bilaterally.  A January 2005 VA medical record notes that the 
veteran was taking prescription medication for diabetic 
neuropathy.

An April 2005 VA examination report shows that the claims 
file was not available for review prior to the examination.  
The veteran related that he noted numbness of the 4th and 5th 
fingers of the right hand with a tingling sensation since two 
years ago.  He also felt the fingers of both hands to be 
cold, but more so on the right hand.  Since he started taking 
medication for peripheral neuropathy, these symptoms were 
more tolerable.  On objective evaluation there was no 
functional impairment in the hands and all of the muscles in 
the hands were well-developed with no signs of atrophy.  He 
also had good radial pulses in both hands.  On diagnosis, 
peripheral neuropathy of the upper extremities due to adult 
onset diabetes mellitus was not found.

A January 2005 private medical record, however, shows upper 
extremity neuropathy secondary to diabetes and improved with 
medication.

An April 2008 VA examination report notes that peripheral 
neuropathy was a complication of the veteran's diabetes but 
only notes the lower extremities.  The claims file was not 
reviewed

Given the in-service findings in the hands of tingling and 
cold sensation, the present diagnosis of diabetes mellitus, 
which is service-connected, and the medical finding that the 
veteran had diabetic neuropathy in the upper extremities, all 
doubt is resolved in the veteran's favor that he has 
peripheral neuropathy of the bilateral upper extremities as a 
result of his service-connected diabetes mellitus.  The 
claims file was not reviewed in conjunction with the medical 
opinions provided in April 2005 and April 2008 and thus the 
service medical records documenting the in-service complaints 
of tingling and cold sensation in the hands were not 
considered.  This leaves only the positive medical finding in 
January 2005 as the most probative medical opinion on the 
issue.  Based on the evidence of record, service connection 
for peripheral neuropathy of the bilateral upper extremities 
is warranted.  See 38 C.F.R. §§ 3.102, 3.310.

III. New and material evidence

Prior unappealed decisions are final. 38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); 
Manio v. Derwinski, 1 Vet. App. 145 (1991).

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

Bilateral hip disability

The RO originally denied entitlement to service connection 
for a right hip disability in February 1978 on the basis that 
the service medical records and post-service VA examination 
report were negative.  The veteran did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.160(d) (2007).  The RO denied 
service connection for a bilateral hip disability in March 
1999 on the basis that there was no residual disability shown 
in service from the complaints of hip pain and no evidence of 
a present bilateral hip disability.  The veteran did not 
appeal this decision and it became final, as well.  Id.

The veteran filed a claim to reopen service connection for 
the right hip disability in October 2003.  The RO denied 
service connection for the right hip in September 2004 and 
May 2005 finding that new and material evidence had not been 
submitted to reopen the claim.  In September 2006, the RO 
again denied service connection, this time for a bilateral 
hip condition finding that new and material evidence had not 
been submitted to reopen the claim.  This was the issue that 
was ultimately appealed by the veteran.

The evidence considered since the last final RO decision in 
March 1999 includes a December 2000 VA medical record showing 
degenerative joint disease in the bilateral hips.  The 
veteran also submitted testimony in support of his claim that 
he was told he had arthritis in the hips.  This evidence 
relates to the unestablished fact necessary to substantiate 
the claim, the basis for the final denial, the absence of a 
present bilateral hip disability.  This evidence also raises 
a reasonable possibility of substantiating the claim.  
Therefore, the information submitted since the last final RO 
decision constitutes new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a); and reopening the claim is 
warranted. 38 U.S.C.A. § 5108.

Ear condition to include bilateral hearing loss and otitis 
media

The RO originally denied entitlement to service connection 
for left ear hearing loss in February 1978 on the basis that 
the service medical records and post-service VA examination 
report were negative.  The veteran did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.160(d) (2007).  The RO again 
denied service connection for bilateral hearing loss in March 
1999 on the basis that there was no present disability.  The 
veteran did not appeal this decision and it became final, as 
well.  Id.

The veteran filed a claim to reopen in May 2002.

The evidence considered since the last final RO decision in 
March 1999 includes a July 2000 finding of hearing loss by 
history, noise induced and VA and private medical records 
dated in 2002 showing ear problems that also were reported in 
service.  The veteran also submitted testimony and statements 
in support of his claim indicating that he was appealing the 
ear problems in addition to hearing loss in the ears.  This 
relates to an unestablished fact necessary to substantiate 
the claim, as it shows a present bilateral ear disability.  
This evidence also raises a reasonable possibility of 
substantiating the claim.  Therefore, the information 
submitted since the last final RO decision constitutes new 
and material evidence within the meaning of 38 C.F.R. § 
3.156(a); and reopening the claim is warranted. 38 U.S.C.A. § 
5108.

Eye condition

The RO originally denied entitlement to service connection 
for an eye condition in March 1999 on the basis that there 
was no present disability.  The veteran did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.160(d) (2007).  

The veteran filed a claim to reopen in May 2002.

The evidence considered since the last final RO decision in 
March 1999 includes VA and private medical records dated from 
November 2001 to April 2003 showing a present eye condition.  
The veteran also submitted testimony in support of his claim 
that he continues to receive treatment for eye conditions he 
had in service.  This relates to an unestablished fact 
necessary to substantiate the claim, as it shows a present 
eye condition.  This evidence also raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
information submitted since the last final RO decision 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and reopening the claim is warranted. 
38 U.S.C.A. § 5108.

IV. Concurrent receipt of military retired pay and VA 
service-connected disability compensation for lumbosacral 
strain and left shoulder bursitis disabilities.

The RO granted service connection for bursitis of the left 
shoulder and chronic lumbosacral strain in March 1999.  The 
rating decision indicated that the left shoulder disability 
was incurred during peacetime and the lumbosacral strain was 
incurred during the Gulf War.  Later rating decisions, 
however, reflect that both disabilities were incurred during 
peacetime.  The veteran submitted statements in July 2003 and 
August 2003 that his back and shoulder injuries were incurred 
during combat and not in peacetime.  He later testified that 
he is seeking combat-related special compensation for his 
service-connected left shoulder and back disabilities.  In 
other words, he is seeking concurrent payment of his military 
retired pay (MRP) and VA disability compensation.  

In general, 38 U.S.C.A. § 5304(a)(1) (West Supp. 2007) 
provides that an individual may not receive both MRP and VA 
compensation, except as provided in 10 U.S.C.A. § 1414.  See 
38 U.S.C.A. § 5305 (West Supp. 2007); 38 C.F.R. § 3.750 
(2007).  

Section 1413a of Title 10 provides for the payment of combat-
related special compensation for eligible combat-related 
disabled uniformed services retirees who elect these 
benefits.  For purposes of this section, an eligible combat-
related disabled uniformed services retiree referred to in 
subsection (a) is a member of the uniformed services who (1) 
is entitled to retired pay (other than by reason of section 
12731b of this title); and (2) has a combat-related 
disability.  

Only the issues of whether the shoulder and back disabilities 
are shown to be incurred during combat will be addressed.

Left shoulder

The service medical records show complaints of arthralgia in 
the left shoulder in January 1967 and January 1976.  The 
veteran also was treated for left shoulder dislocations in 
1990 and 1991.  In June 1992, he was standing near a tank 
that exploded and suffered a blast injury that reinjured his 
left shoulder.  This was in Kuwait.  Personnel records show 
the veteran served in Southwest Asia from January 14, 1991 to 
June 11, 1992 and his military occupational specialties 
included administrative specialist and fire support 
specialist.  A January 1995 medical record shows trapezius 
atrophy.
 
The evidence is relatively equally-balanced in terms of 
whether the left shoulder bursitis was incurred during 
combat.  The first complaints of pain and dislocation 
injuries occurred outside of combat; but the veteran 
reinjured the shoulder from a blast injury in Kuwait.  
Therefore, all doubt is resolved in the veteran's favor that 
his left shoulder disability was incurred during combat.  See 
38 C.F.R. § 3.102.

Back

The veteran testified that he injured his back during an air 
assault with the 27th Calvary in July 1972.  He indicated 
that he was in a helicopter about eight feet off the ground 
and when he jumped out he landed on a rock or dirt mound and 
then flipped onto his back.  He went on sick call in August 
1972 and this was the first time he started having trouble 
with his back.

The service medical records show complaints of a sore back 
times four days in August 1972.  On physical examination, he 
was tender to palpation over the L5-S1.  

Personnel records show that the veteran served in Vietnam 
from June 12, 1969 to April 22, 1970.  Thus, the injury 
reported by the veteran in August 1972 took place outside of 
service in Vietnam.  An October 1996 medical record shows low 
back pain.  A December 1997 medical record also shows 
complaints of low back pain times two months with lifting.  
The back was tender to palpation.  In January 1998, a medical 
record shows complaints of constant pain in the back and 
notes a low back injury in 1994.  The veteran's service in 
Southwest Asia ended in 1992.

Although the veteran is competent to testify as to that which 
he can experience, he has indicated that the back injury took 
place during a time period when he was not engaged in combat 
in Vietnam.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The service medical records also confirm treatment 
for back pain outside of combat.  The first treatment in 
August 1972 was during the time the veteran recalled having 
the injury, which was after his service Vietnam.  The veteran 
had subsequent back pain from 1996 to 1998 and reportedly 
suffered a re-injury to the back in 1994, which was after his 
service in Southwest Asia.  As the record shows injury to the 
back outside of combat, the evidence is against his claim 
that his present back disability is a result of a combat 
injury.  For this reason, entitlement to concurrent payment 
of his MRP and VA disability compensation for the back 
disability is not warranted.

The Board notes that the RO adjudicated the veteran's claim 
as entitlement to change of era of occurrence rather than 
entitlement to concurrent pay for combat-related special 
compensation under 10 U.S.C.A. § 1413a (West Supp. 2007). Any 
error is not prejudicial to the veteran, however, 
particularly given the favorable outcome regarding the left 
shoulder disability.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  With respect to the concurrent payment for MRP 
and disability compensation for the back, the applicable 
provisions of law and regulation prohibit the payment of the 
benefit sought by the veteran.  The RO's action has no 
bearing on the ultimate outcome of the claim in this case.  
Accordingly, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of his claim 
at this time.  Id. 

VA's duties to assist and notify have been considered in this 
case.  However, as it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not applicable to this claim.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The 
enactment of the VCAA does not affect matters on appeal from 
the Board when the question is limited to statutory 
interpretation. See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  


ORDER

Entitlement to service connection for seborrheic dermatitis 
is granted, subject to the rules and payment of monetary 
benefits.

Entitlement to service connection for a skin disorder of the 
feet to include tinea pedis and pedal eczema is granted, 
subject to the rules and payment of monetary benefits.

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, secondary to diabetes 
mellitus is granted, subject to the rules and payment of 
monetary benefits.

New and material evidence has been submitted to reopen a 
service connection claim for a bilateral hip condition and 
the claim is reopened.

New and material evidence has been submitted to reopen a 
service connection claim for bilateral hearing loss and the 
claim is reopened.

New and material evidence has been submitted to reopen a 
service connection claim for an eye condition and the claim 
is reopened.

Entitlement to concurrent receipt of military retired pay and 
VA service-connected disability compensation for left 
shoulder bursitis is granted, subject to the rules and 
payment of monetary benefits.

Entitlement to concurrent receipt of military retired pay and 
VA service-connected disability compensation for lumbosacral 
strain is denied.


REMAND

Skin disorder of the legs claimed as Lyme disease, right calf

The record does not show that the veteran was provided with a 
notice letter regarding his service connection claim for 
residuals of Lyme disease of the right calf.  A letter must 
be provided before a determination can be made with respect 
to this issue, which is now framed as a skin disorder of the 
legs claimed as Lyme disease, right calf.

The veteran testified that he was bitten by a tick while 
stationed in Fort Chaffe, Arizona in 1987 or 1988.  He 
indicated that he received treatment for what looked like a 
"rope up his leg" in 1997 or 1998.  The service medical 
records show the veteran had a dermatofibroma on the left leg 
(rather than the right leg) in July 1990.  A July 1996 
medical record shows complaints of a knot on the left lower 
leg times three days.  He indicated that he noticed a bump on 
his left medial calf about three days ago.

Four years after service, an October 2001 VA medical record 
shows tender erythema and soft movable masses on the right 
lower leg with no draining or adenopathy noted.  The 
diagnosis was cyst.  The veteran was seen at the VA emergency 
room in November 2001 for complaints of persistent lesions on 
the bilateral legs, the right worse than the left.  On 
objective evaluation, there were 2 to 3-cm hard, fixed, 
annular lesions.

A May 2004 VA examination report notes that the veteran had a 
dermatofibroma removed from the left leg in 1973.  Physical 
examination showed no suspicious lesions or residual 
disability from Lyme disease.  There was a post inflammatory 
pigmented spot about the size of a dime on the site of the 
dermatofibroma, which was removed from the left lower leg; 
but otherwise there were no residual disabilities resulting 
from the Lyme disease of the right calf and dermatofibroma of 
the left leg.  The examiner noted that he had reviewed 
medical records but did not indicate a review of the entire 
claims file.  Specifically, he missed pertinent medical 
evidence reported in service in 1990 and 1996.  Therefore, 
this opinion does not provide the probative evidence 
necessary to resolve this claim.  And, as whatever skin 
disorder the veteran may have may not be specifically 
attributed to Lyme's disease, a more general dermatology 
evaluation of the legs is appropriate.

As the medical evidence shows in-service findings of 
dermatofibroma on the left leg and post-service findings of 
persistent lesions on the bilateral legs assessed as cysts, a 
medical opinion should be provided to determine what, if any, 
present skin disorder the veteran has on his legs and whether 
any present skin disorder of the legs is related to service.  

Hips

The veteran testified that he injured his hips during a 
combat assault.  He recalled their helicopter was fired upon 
and he got thrown from the helicopter.  He first started 
having problems with his hip at this time and after service 
was told his problems might be mild arthritis.

The service medical records show complaints of right hip 
arthralgia in January 1967.  A March 1970 medical record 
shows complaints of right hip pain especially when damp.  A 
November 1973 medical record also notes trouble with the 
hips.  

After service, a December 2000 VA medical record shows 
degenerative joint disease of the hips.  A November 2004 VA 
medical record shows a finding of right hip pain status post 
fall.

As the record shows a present diagnosis of degenerative joint 
disease in the hips, in-service complaints of hip pain 
especially with damp weather, and competent reports of an in-
service injury to the hips, a medical opinion is necessary to 
determine whether there is any relationship between these.  
Additionally, a notice letter was not provided with respect 
to a service connection claim for the bilateral hips (only 
the right hip).  Thus, one should be provided.

Ear condition to include bilateral hearing loss and otitis 
media

The veteran testified that he was first diagnosed with 
bilateral hearing loss in 1966 in Vietnam and again in Camp 
Doha in 1992 when he was near an explosion.  He clarified in 
a statement submitted in January 2006 that he was actually 
appealing an ongoing problem he had been having in his left 
ear.

The service medical records show multiple treatments for ear 
problems.  Medical records dated from September 1966 to 
September 1968 show multiple complaints of ear pain and 
findings of serous otitis in the left ear.  The veteran also 
complained of subjective hearing loss in November 1966 though 
his hearing was found to be normal.  In November 1975, a 
medical record shows laceration of the right ear.  The 
veteran had an echo sensation in his left ear in April 1976.  
In June 1977, a medical record shows left ear external 
otitis.  

An October 1990 service medical record shows a provisional 
diagnosis of hearing loss and pain in the left ear.  The 
impression was Eustachian tube dysfunction.  A November 1990 
medical record shows complaints of a "fall" feeling.  A 
July 1991 medical record notes the veteran suffered a 
concussion and temporary hearing loss in the left ear in 
Kuwait.  Medical records dated from November 1991 to January 
1992 show findings of otitis externa and serous otitis media 
in the left ear. A June 1992 medical record shows hearing 
loss and an October 1992 medical record shows an ear 
infection.  In January 1995, a medical record shows 
complaints of ringing in the left ear since explosion near 
the veteran in the Gulf War.  A January 1998 medical record 
notes that the veteran was routinely exposed to hazardous 
noise.  A March 1998 medical record shows complaints of 
persistent decrease in hearing and a separate record notes 
left otitis media.  The veteran also reported hearing loss on 
his retirement examination in June 1998.

Post-service records continue to show findings of otitis 
media in April 2002 and May 2002.  The veteran complained of 
hearing loss by history in July 2000 although a September 
2002 VA audio examination report showed normal hearing.  As 
noted, the veteran submitted a statement in January 2006 that 
he also was appealing an ear condition related to service.

A medical opinion should be provided to determine whether the 
veteran has any disorder of the ears as a residual of the 
multiple in-service findings of ear problems and exposure to 
hazardous noise.  Additionally, the record does not reflect 
that a notice letter was provided to the veteran with respect 
to this claim.  Thus, one should be provided.

Eye condition to include Thygeson's keratosis, macular 
degeneration, and dry eyes

The veteran testified that he received treatment in service 
for his eye condition consisting of pills, eye drops, and 
lubricants and that he continues to receive treatment for 
these same conditions.

The service medical records show findings of a bilateral 
astigmatism, compound, myopic in April 1967.  An October 1971 
medical record shows history of corneal abrasion in the right 
eye.  A May 1974 medical record shows complaints of painful 
eyes.  A June 1992 medical record shows a superficial 
abrasion in the right eye.  Medical records dated in July 
1992 and March 1998 show complaints of cloudy cornea and dry 
eye.  August 1992 and September 1993 medical records show 
complaints of blurry vision.  Dry eye was reported again in 
May 1995.  Thygeson's keratitis was shown on medical records 
dated from January 1995 to July 1997.  

After service, a January 2000 VA medical record shows mild 
macular drusen.  An August 2000 VA examination report also 
shows macular drusen in both eyes, simple myopia in the right 
eye, and myopic astigmatism in the left eye with presbyopia.  
A December 2000 VA medical record notes the veteran indicated 
his macular degeneration was diagnosed two years ago (which 
would have been around the time of discharge from service in 
October 1998).

A March 2001 VA examination report shows an impression of 
treatment for trachoma, which was considered an inactive 
condition with no sequelae; chronic dry eye syndrome; history 
of Thygeson's keratopathy, considered an inactive condition 
with no sequelae; lattice degeneration; macular degeneration 
both eyes; and myopic refractive error, both eyes.  The 
examiner determined that the causes of the dry eye syndrome, 
lattice degeneration, and Thygeson's keratopathy were 
unknown.  The examiner further found that the cause of the 
macular degeneration was unknown but more likely than not 
related to advanced age.  The same examiner provided a 
similar opinion in September 2002 but noted that he had not 
reviewed the service medical records, which would have 
provided additional information regarding the veteran's eye 
disorders.  An April 2002 VA eye clinic record shows an 
impression of age-related macular degeneration.  Dry eye and 
macular degeneration were reported on private medical records 
dated in November 2001 and January 2005 and VA medical 
records dated in April 2003 and September 2003.

As the record shows in-service treatment for multiple eye 
problems and current findings of eye problems, a medical 
opinion is necessary to determine whether there is any 
relationship between these.  The medical opinions provided in 
March 2001 and September 2002 are not probative, as the 
examiner did not indicate that he reviewed the service 
medical records on either occasion.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran a notice letter 
regarding his service connection claims 
for a skin disorder of the legs claimed as 
Lyme disease, an ear condition to include 
bilateral hearing loss and otitis media, 
and a bilateral hip disability.

2.  Schedule the veteran for a VA 
dermatology examination to determine what, 
if any, present skin disorder the veteran 
has on his bilateral legs, and whether any 
present skin disorder of the legs is at 
least as likely as not related to his 
service.  

The claims file must be reviewed in 
conjunction with the examination and a 
rationale must be provided for all 
opinions.

3.  Schedule the veteran for a VA 
orthopedic examination to determine 
whether the present degenerative joint 
disease in the bilateral hips is at least 
as likely as not related to service.  

The claims file must be reviewed in 
conjunction with the examination and a 
rationale must be provided for all 
opinions.

4.  Schedule the veteran for a VA ear nose 
and throat examination to determine 
whether the veteran has any inner or outer 
ear disorder that is at least as likely as 
not related to his service.

The claims file must be reviewed in 
conjunction with the examination and a 
rationale must be provided for all 
opinions.

5.  Schedule the veteran for a VA 
audiology examination to determine whether 
the veteran has any present hearing loss 
that is at least as likely as not a result 
of his in-service exposure to acoustic 
trauma and/or ear problems in service.

The claims file must be reviewed in 
conjunction with the examination and a 
rationale must be provided for all 
opinions.

6.  Schedule the veteran for a VA 
ophthalmology examination to determine 
what present eye condition(s) the veteran 
has and whether any present eye 
condition(s) is/are at least as likely as 
not related to his service.  

The claims file must be reviewed in 
conjunction with the examination and a 
rationale must be provided for all 
opinions.

7.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claims.  If any of 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


